In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus. Upon consideration thereof,
IT IS ORDERED by the court that a writ of habeas corpus be, and hereby is, allowed, effective January 11, 1996.
IT IS FURTHER ORDERED by the court that the writ shall be served by certified mail upon respondent, Carol Shiplevy, Warden, Lima Correctional Institution, and that the respondent shall make due return of the writ on or before January 31, 1996, as prescribed in R.C. 2725.14.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.
IT IS FURTHER ORDERED by the court that petitioner may file a brief in response to respondent’s return of the writ within twenty days after the filing of the respondent’s return of the writ.